Exhibit 10.1

PERFORMANCE AWARD AGREEMENT

This Performance Award Agreement (the “Agreement”) has been made as of
                         (the “Date of Grant”) between Duke Energy Corporation,
a Delaware corporation, with its principal offices in Charlotte, North Carolina
(the “Corporation”), and                          (the “Grantee”).

RECITALS

Under the Duke Energy Corporation 2015 Long-Term Incentive Plan, as it may, from
time to time, be further amended (the “Plan”), the Compensation Committee of the
Board of Directors of the Corporation (the “Committee”), or its delegatee, has
determined the form of this Agreement and selected the Grantee, as an Employee,
to receive the award evidenced by this Agreement (the “Award”) and the
Performance Shares and tandem Dividend Equivalents that are subject hereto. The
applicable provisions of the Plan are incorporated in this Agreement by
reference, including the definitions of terms contained in the Plan (unless such
terms are otherwise defined herein).

AWARD

In accordance with the Plan, the Corporation has made this Award, effective as
of the Date of Grant and upon the following terms and conditions:

Section 1. Number and Nature of Performance Shares and Tandem Dividend
Equivalents. At target performance, the number of Performance Shares and the
number of tandem Dividend Equivalents subject to this Award are each
                            . Each Performance Share, upon becoming vested,
represents a right to receive payment in the form of one (1) share of Common
Stock. Each tandem Dividend Equivalent, after its tandem Performance Share
vests, represents a right to receive a cash payment equivalent in amount to the
aggregate cash dividends declared and paid on one (1) share of Common Stock for
the period beginning on the Date of Grant and ending on the date the vested,
tandem Performance Share is paid or deferred and before the Dividend Equivalent
expires. Performance Shares and Dividend Equivalents are used solely as units of
measurement, and are not shares of Common Stock and the Grantee is not, and has
no rights as, a shareholder of the Corporation by virtue of this Award.

Section 2. Vesting of Performance Shares.

(a) Performance Goals. Except as otherwise provided in this Section 2, the
Performance Shares shall vest only if and to the extent the Committee, or its
delegatee, determines that the Performance Goals (as defined below) have been
met (provided that such determination shall be made not later than the first
March 15 following the end of the Performance Period, as defined below). To the

 

1



--------------------------------------------------------------------------------

extent Performance Goals are not met, the Performance Shares that do not so
become vested shall be forfeited. The Committee reserves the right to reduce any
vesting to the extent the Committee determines that such reduction is equitable
and appropriate for any reason, including reductions based on overall financial
performance, such as, adjusted and reported earnings, capital deployment and
credit position during the Performance Period (as defined below):
                                    .

Such Performance Shares that do not so become vested shall be forfeited. If the
Committee determines that a merger, consolidation, liquidation, issuance of
rights or warrants to purchase securities, recapitalization, reclassification,
stock dividend, spin-off, split-off, stock split, reverse stock split or other
distribution with respect to the shares of Common Stock, or any similar
corporate transaction or event in respect of the Common Stock, the manner in
which the Corporation conducts its business, or other events or circumstances
render the Performance Goals to be unsuitable, the Committee may, in its sole
discretion, and without the consent of the Grantee or any other persons, modify
the calculation of the Performance Goals, or any of the related minimum, target
or maximum levels of achievement, in whole or in part, as the Committee deems
equitable and appropriate to reflect such event; provided, however, that no such
action may result in the loss of the otherwise available exemption of the Award
under Section 162(m) of the Code.

(b) In the event that, prior to the date that the determination of the
achievement of each Performance Goal is made, the Grantee’s continuous
employment by the Corporation, including Subsidiaries, terminates, the
Performance Shares subject to this Award are thereupon forfeited, except that if
such employment terminates (i) upon Retirement (as defined below), (ii) as the
result of the Grantee’s death, (iii) as the result of the Grantee’s permanent
and total disability within the meaning of Code Section 22(e)(3), (iv) as the
result of the termination of such employment by the Corporation, or employing
Subsidiary, other than for cause, as determined by the Corporation or employing
Subsidiary, in its sole discretion, or (v) as the direct and sole result, as
determined by the Corporation, or employing Subsidiary, in its sole discretion,
of the divestiture of assets, a business, or a company, by the Corporation or a
Subsidiary, then, unless the Committee, or its delegate, in its sole discretion
determine that Grantee is in violation of any obligation identified in
Section 3, the Performance Shares subject to this Award shall vest upon such
determination of the achievement of each Performance Goal, at such vesting
percentage determined by the Committee, or its delegatee, in its sole
discretion, by prorating on the basis of the portion of the Performance Period
that such employment continued while Grantee was entitled to payment of salary
(unless such termination occurs after the end of the Performance Period, in
which event the number of Performance Shares earned, if any, shall not be
prorated). “Retirement” shall mean                                        .

 

2



--------------------------------------------------------------------------------

In the event that Grantee is on an employer-approved, personal leave of absence
on the date that the determination of the achievement of each Performance Goal
is made, then, unless prohibited by law, vesting shall be postponed and shall
not occur unless and until Grantee returns to active service in accordance with
the terms of the approved personal leave of absence and before November 1 of the
calendar year immediately following the calendar year in which the Performance
Period ends. In the event Grantee does not return to active service from such
leave of absence prior to November 1 of the calendar year immediately following
the calendar year in which the Performance Period ends, any Performance Shares
covered by this Award that were not vested as of the commencement of such leave
shall be immediately forfeited (as if Grantee terminated employment for purposes
of Section 4 hereof). Further, in the event that such determination is made and
during any portion of the Performance Period the Grantee was on
employer-approved, personal leave of absence, the applicable vesting percentage
shall be determined by the Committee, or its delegatee, in its sole discretion,
to reflect only that portion of the Performance Period during which such
employment continued while the Grantee was entitled to payment of salary.

(c) In the event that a Change in Control occurs before the Performance Period
has ended and (i) before the Grantee’s continuous employment by the Corporation,
including Subsidiaries, terminates, or (ii) after such employment terminates
during the Performance Period, (A) at a time when Grantee is considered
“retired”, unless the Corporation, in its sole discretion, determines that
Grantee is in violation of any obligation identified in Section 3, or (B) as the
result of an event listed in items (ii) – (v) of the first sentence of
Section 2(b), the Performance Shares subject to this Award shall vest upon such
occurrence, at such vesting percentage determined by the Committee, or its
delegatee, in its sole discretion, by prorating down, assuming performance at
the target level for each Performance Goal, on the basis of the portion of the
Performance Period that has elapsed prior to the time of such occurrence (or
such earlier termination of employment), and the remaining Performance Shares
shall be forfeited, irrespective of any subsequent determination of the
achievement of each Performance Goal.

Section 3. Restrictive Covenants.

(a) In consideration of the Award, Grantee agrees that during the period
beginning with termination of employment and ending with the         
anniversary of the Date of Grant (“Restricted Period”), Grantee shall not for
any reason, directly or indirectly, without the prior written consent of the
Corporation or its delegatee: (i) become employed, engaged or involved with a
competitor (defined below) of the Corporation or any Subsidiary in a position
that involves: providing services that relate to or are similar in nature or
purpose to the services performed by the Grantee for the Corporation or any
Subsidiary at any time during his or her previous                 years of
employment with the Corporation or any Subsidiary; or, supervision, management,
direction or advice regarding such services; either as principal, agent,
manager, employee, partner, shareholder,

 

3



--------------------------------------------------------------------------------

director, officer or consultant (other than as a less-than three percent
(3%) equity owner of any corporation traded on any national, international or
regional stock exchange or in the over-the-counter market); or, (ii) induce or
attempt to induce any customer, client, supplier, employee, agent or independent
contractor of the Corporation or any of the Subsidiaries to reduce, terminate,
restrict or otherwise alter (to the Corporation’s detriment) its business
relationship with the Corporation.

(b) The noncompetition obligations of clause (i) of the preceding sentence shall
be effective only with respect to a “competitor” of the Corporation or any
Subsidiary which is understood to mean any person or entity in competition with
the Corporation or any Subsidiary, and more particularly those persons and
entities in the businesses of:                          and any other business
in which the Corporation, including Subsidiaries, is engaged at the termination
of Grantee’s continuous employment by the Corporation, including Subsidiaries;
and within the following geographical areas;                             . The
Corporation and Grantee intend the above restrictions on competition in
geographical areas to be entirely severable and independent, and any invalidity
or enforceability of this provision with respect to any one or more of such
restrictions, including geographical areas, shall not render this provision
unenforceable as applied to any one or more of the other restrictions, including
geographical areas.

(c) Grantee agrees not to: (i) disclose to any third party or otherwise
misappropriate any confidential or proprietary information of the Corporation or
of any Subsidiary (except as required by subpoena or other legal process, in
which event the Grantee will give the Chief Legal Officer of the Corporation
prompt notice of such subpoena or other legal process in order to permit the
Corporation or any affected individual to seek appropriate protective orders);
or, (ii) publish or provide any oral or written statements about the Corporation
or any Subsidiary, any of the Corporation’s or any Subsidiary’s current or
former officers, executives, directors, employees, agents or representatives
that are false, disparaging or defamatory, or that disclose private or
confidential information about their business or personal affairs. The
obligations of this paragraph are in addition to, and do not replace, eliminate,
or reduce in any way, all other contractual, statutory, or common law
obligations Grantee may have to protect the Corporation’s confidential
information and trade secrets and to avoid defamation or business disparagement.

(d) Notwithstanding any other provision of Section 3, the Grantee remains free
to report or otherwise communicate any nuclear safety concern, any workplace
safety concern, or any public safety concern to the Nuclear Regulatory
Commission, United States Department of Labor, or any other appropriate
governmental agency without providing the notice described in Section 3(c), and
the Grantee remains free to participate in any governmental proceeding or
investigation without providing the notice described in Section 3(c).

 

4



--------------------------------------------------------------------------------

(e) If any part of this Section is held to be unenforceable because of the
duration, scope or geographical area covered, the Corporation and Grantee agree
to modify such part, or that the court making such holding shall have the power
to modify such part, to reduce its duration, scope or geographical area.

(f) Nothing in Section 3 shall be construed to prohibit Grantee from being
retained during the Restricted Period in a capacity as an attorney licensed to
practice law, or to restrict Grantee from providing advice and counsel in such
capacity, in any jurisdiction where such prohibition or restriction is contrary
to law.

(g) Grantee’s agreement to the restrictions provided for in this Agreement and
the Corporation’s agreement to provide the Award are mutually dependent
consideration. Therefore, notwithstanding any other provision to the contrary in
this Agreement, if the enforceability of any material restriction on Grantee
provided for in this Agreement is challenged and found unenforceable by a court
of law then the Corporation shall, at its election, have the right to (i) cancel
the Award, (ii) recover from Grantee any shares of Common Stock, Dividend
Equivalents or other cash paid under Award, or (iii) with respect to any shares
of Common Stock paid under the Award that have been disposed of, require the
Grantee to repay to the Corporation the fair market value of such shares of
Common Stock on the date such shares were sold, transferred, or otherwise
disposed of by Grantee. This provision shall be construed as a return of
consideration or ill-gotten gains due to the failure of Grantee’s promises under
the Agreement, and not as a liquidated damages clause. Nothing herein shall
(i) reduce or eliminate the Corporation’s right to assert that the restrictions
provided for in this agreement are fully enforceable as written, or as modified
by a court pursuant to Section 3, or (ii) eliminate, reduce, or compromise the
application of temporary or permanent injunctive relief as a fully appropriate
and applicable remedy to enforce the restrictions provided for in Section 3
(inclusive of its subparts), in addition to recovery of damages or other
remedies otherwise allowed by law.

Section 4. Forfeiture. Any Performance Share subject to this Award shall be
forfeited upon the termination of the Grantee’s continuous employment by the
Corporation, including Subsidiaries, from the Date of Grant, except to the
extent otherwise provided in Section 2. Any Dividend Equivalent subject to this
Award shall expire at the time its tandem Performance Share (i) is vested and
paid, or deferred, or (ii) is forfeited.

Section 5. Dividend Equivalent Payment. Payment with respect to any Dividend
Equivalent subject to this Award that is in tandem with a Performance Share that
is vested and paid shall be paid in cash to the Grantee at the same time as the
vested Performance Share as provided in Section 6, or, if the vested Performance
Share is deferred by Grantee as provided in Section 6, payment with respect to
the tandem Dividend Equivalent shall likewise be deferred. The

 

5



--------------------------------------------------------------------------------

Dividend Equivalent payment amount shall equal the aggregate cash dividends
declared and paid with respect to one (1) share of Common Stock for the period
beginning on the Date of Grant and ending on the date the vested, tandem
Performance Share is paid or deferred and before the Dividend Equivalent
expires. However, should the timing of a particular payment under Section 6 to
the Grantee in shares of Common Stock in conjunction with the timing of a
particular cash dividend declared and paid on Common Stock be such that the
Grantee receives such shares without the right to receive such dividend and the
Grantee would not otherwise be entitled to payment under the expiring Dividend
Equivalent with respect to such dividend, the Grantee, nevertheless, shall be
entitled to such payment. Dividend Equivalent payments shall be subject to
withholding for taxes. Any required income tax withholdings in respect of
Dividend Equivalents attributable to Performance Shares shall be satisfied by
reducing the cash payment in respect of the required withholding amount, unless
the Committee, or its delegatee, in its discretion, requires Grantee to satisfy
such tax obligation by other payment to the Corporation.

Section 6. Payment of Performance Shares. Payment of Performance Shares subject
to this Award that become vested shall be made to the Grantee on the earlier of:
(i) the calendar year immediately following the Performance Period, or
(ii) within 30 days after the occurrence of a “change in the ownership,” a
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of the Corporation within the meaning of Section 409A of
the Code, except to the extent deferred by the Grantee in accordance with such
procedures as the Committee, or its delegatee, may prescribe from time to time
or except to the extent required to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code. Payment (or deferrals, as applicable)
shall be subject to withholding for taxes. Payment shall be in the form of one
(1) share of Common Stock for each full vested Performance Share, and any
fractional vested Performance Share shall be rounded up to the next whole share
for purposes of both vesting under Section 2 and payment under Section 6.
Notwithstanding the foregoing, the number of shares of Common Stock that would
otherwise be paid or deferred (valued at Fair Market Value on the date the
respective Performance Share became vested, or if later, payable) shall be
reduced by the Committee, or its delegatee, in its sole discretion, to fully
satisfy tax withholding requirements, unless the Committee, or its delegate, in
its discretion requires Grantee to satisfy such tax obligation by other payment
to the Corporation. In the event that payment, after any reduction in the number
of shares of Common Stock to satisfy withholding for tax requirements, would be
for less than ten (10) shares of Common Stock, then, if so determined by the
Committee, or its delegatee, in its sole discretion, payment, instead of being
made in shares of Common Stock, shall be made in a cash amount equal in value to
the shares of Common Stock that would otherwise be paid, valued at Fair Market
Value on the date the respective Performance Shares became vested.

 

6



--------------------------------------------------------------------------------

Section 7. No Employment Right. Nothing in this Agreement or in the Plan shall
confer upon the Grantee the right to continued employment with the Corporation
or any Subsidiary, or affect the right of the Corporation or any Subsidiary to
terminate the employment or service of the Grantee at any time for any reason.

Section 8. Nonalienation. The Performance Shares and Dividend Equivalents
subject to this Award are not assignable or transferable by Grantee. Upon any
attempt to transfer, assign, pledge, hypothecate, sell or otherwise dispose of
any such Performance Share or Dividend Equivalent, or of any right or privilege
conferred hereby, or upon the levy of any attachment or similar process upon
such Performance Share or Dividend Equivalent, or upon such right or privilege,
such Performance Share or Dividend Equivalent, or such right or privilege, shall
immediately become null and void.

Section 9. Determinations. Determinations by the Committee, or its delegatee,
shall be final and conclusive with respect to the interpretation of the Plan and
this Agreement.

Section 10. Governing Law. This Agreement shall be governed, construed and
enforced in accordance with the laws of the State of Delaware applicable to
transactions that take place entirely within that state.

Section 11. Conflicts with Plan, Correction of Errors, Section 409A and
Grantee’s Consent. In the event that any provision of this Agreement conflicts
in any way with a provision of the Plan, such Plan provision shall be
controlling and the applicable provision of this Agreement shall be without
force and effect to the extent necessary to cause such Plan provision to be
controlling. In the event that, due to administrative error, this Agreement does
not accurately reflect an Award properly granted to the Grantee pursuant to the
Plan, the Corporation, acting through its Executive Compensation and Benefits
Department, reserves the right to cancel any erroneous document and, if
appropriate, to replace the cancelled document with a corrected document. It is
the intention of the Corporation and the Grantee that this Award not result in
unfavorable tax consequences to Grantee under Code Section 409A. Accordingly,
Grantee consents to such amendment of this Agreement as the Corporation may
reasonably make in furtherance of such intention, and the Corporation shall
promptly provide, or make available to, Grantee a copy of any such amendment.

To the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Code and that this Award not result in
unfavorable tax consequences to Grantee under Section 409A of the Code. This
Agreement will be administered and interpreted in a manner consistent with this
intent, and any provision that would cause this Agreement to fail to satisfy
Section 409A of the Code will have no force and effect until amended to comply
therewith (which amendment may be retroactive to the extent permitted by
Section 409A of the Code). The Corporation and the Grantee agree to work

 

7



--------------------------------------------------------------------------------

together in good faith in an effort to comply with Section 409A of the Code
including, if necessary, amending this Agreement based on further guidance
issued by the Internal Revenue Service from time to time, provided that the
Corporation shall not be required to assume any increased economic burden.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, the Grantee shall not be considered to have terminated
employment with Corporation for purposes of this Agreement and no payments shall
be due to him under this Agreement which are payable upon his termination of
employment until he would be considered to have incurred a “separation from
service” from the Corporation within the meaning of Section 409A of the Code. To
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following the Grantee’s termination of employment
shall instead be paid within 30 days following the first business day after the
date that is six months following his termination of employment (or upon his
death, if earlier). In addition, for purposes of this Agreement, each amount to
be paid or benefit to be provided to the Grantee pursuant to this Agreement
shall be construed as a separate identified payment for purposes of Section 409A
of the Code.

Grantee acknowledges and agrees that payments made under this Agreement are
subject to the Corporation’s requirement that the Grantee reimburse the portion
of any payment where such portion of the payment was (i) inadvertently paid
based on an incorrect calculation, or (ii) predicated upon the achievement of
financial results that are subsequently the subject of a restatement caused or
partially caused by Grantee’s fraud or misconduct.

Section 12. Compliance with Law. The Corporation shall make reasonable efforts
to comply with all applicable federal and state securities laws applicable to
the Plan and this Award; provided, however, notwithstanding any other provision
of this Award, the Corporation shall not be obligated to deliver any shares of
Common Stock pursuant to this Award if the delivery thereof would result in a
violation of any such law.

Notwithstanding the foregoing, this Award is subject to cancellation by the
Corporation in its sole discretion unless the Grantee, by not later than
                    ,                     , has signed a duplicate of this
Agreement, in the space provided below, and returned the signed duplicate to the
Executive Compensation and Benefits Department - Performance Award [(DEC38C)],
Duke Energy Corporation, P. O. Box 1321, Charlotte, NC 28201-1321, which, if,
and to the extent, permitted by the Executive Compensation and Benefits
Department, may be accomplished by electronic means.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed and
granted in Charlotte, North Carolina, to be effective as of the Date of Grant.

 

ATTEST:     DUKE ENERGY CORPORATION By:  

 

    By:  

 

  Corporate Secretary     Its:   Chief Executive Officer

Acceptance of Performance Award

IN WITNESS OF Grantee’s acceptance of this Performance Award and Grantee’s
agreement to be bound by the provisions of this Agreement and the Plan, Grantee
has signed this Agreement this              day of
                    ,                 .

 

 

 

Grantee’s Signature

 

(print name)

 

(address)

 

9